Citation Nr: 9930753	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  98-02 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester,
New Hampshire


THE ISSUES

1.  Entitlement to an increased rating for chronic low back 
strain, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for rhinitis with 
sinusitis, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1951 to July 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1997 RO rating decision that denied an 
increased evaluation for the veteran's chronic low back 
strain (rated 20 percent under diagnostic code 5295), and 
denied an increased evaluation for allergic rhinitis with a 
sinus condition (rated noncompensable under diagnostic code 
6501).  The veteran submitted a notice of disagreement in 
December 1997, and the RO issued a statement of the case in 
February 1998.  The veteran submitted a substantive appeal in 
February 1998.

Entitlement to an increased rating for rhinitis with 
sinusitis will be addressed in the remand portion of this 
decision.


FINDING OF FACT

Chronic low back strain is manifested primarily by pain, 
degenerative joint disease, moderate limitation of motion, 
and occasional episodes of incapacitating pain during acute 
flare ups; the overall disability, including functional loss 
due to pain and weakness, is less than severe.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for chronic 
low back strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 
5003, 5292, 5295 (1999).




REASONS AND BASES FOR FINDING AND CONCLUSION

A. Factual Background

The veteran had active service from July 1951 to July 1982.

Service medical records reflect that the veteran was treated 
in service for a chronic low back strain beginning in 1969.  
He was hospitalized for a period of time, and his duties were 
restricted.

The veteran underwent a VA examination of the lumbosacral 
spine in November 1982.  The examiner noted the following:  
No scars; mild tenderness; mild muscle spasm; limitation of 
motion; normal tiptoe and heel walking; mildly restrictive 
Schrober at 10/14; positive Goldthwait's sign, bilateral 50 
degrees; negative Ober's test; positive Ely's sign, 
bilateral; and weakness of the great toe, left.  Flexion 
forward of the lumbar spine was 60 degrees; extension 
backward was 20 degrees; lateral flexion was 25 degrees on 
the right, and 30 degrees on the left.  Rotation was 30 
degrees bilateral.

A December 1982 RO rating decision granted service connection 
for chronic low back strain, and assigned a 20 percent 
evaluation under diagnostic code 5295, effective from August 
1982.

A CT scan taken of the veteran's lumbosacral spine in 
February 1988 revealed no fracture or bone destruction, 
slight stenosis, and some hypertrophic change.  The 
examiner's impression was recorded as follows:  Central 
annular disc protrusion at L4-5 with hypertrophic change of 
the inferior vertebral body plate at L4 causing a relative 
spinal stenosis along with the disc protrusion.  Some 
hypertrophy of the facets diminish the width of the 
infrapedicular spaces, but not to an appreciable degree.  
There is a minimal slight posterior bulging disc protrusion 
at L5-S1, but not encroaching upon the nerve tracks in this 
area.  Disc space at L3-4 is considered normal.

The veteran underwent a VA examination in July 1997.  The 
veteran reported having intermittent episodes of acute back 
pain since 1969.  In 1978, he required traction and 
hospitalization.  The veteran reported that the pain and 
numbness generally starts in his low back and then radiates 
into his right leg, down to the mid-calf.  The veteran 
reported being evaluated by an orthopedic surgeon in 1988.  
Since that time, the veteran has had a couple of episodes of 
acute incapacitating back pain.  The veteran also reported 
experiencing morning stiffness of his low back for the past 
several years, which improves as the veteran starts to move.  
Upon examination, there was scoliosis with loss of normal 
lumbar lordosis.  There was no tenderness of the spine on 
palpation.  The veteran was able to flex anteriorly to about 
70 degrees, with pain.  Laterally, there was 30 degrees or 
range of motion on the left and 40 degrees on the right.  The 
veteran was able to hyperextend his spine to about 10 
degrees.  Strength, tone and muscle bulk of all limbs were 
normal.  Deep tendon reflexes were 2+ in the upper 
extremities and 2+ in the lower extremities.  The veteran had 
bilateral plantar flexor responses.  Sensory examination was 
intact for all modalities.  The veteran had normal gait and 
station.  He was able to walk on his heels and toes.  
Straight leg raising was 40 degrees with pain on the left and 
30 degrees with pain on the right.  The veteran was diagnosed 
with chronic musculoskeletal back pain caused by degenerative 
joint disease of the lumbosacral spine.  There was no 
evidence of any nerve root or cauda equina compression.  It 
was the examiner's opinion that the veteran's activity would 
be limited by pain during acute flares.  The examiner also 
noted that there had been no deterioration of the veteran's 
lumbosacral spine since that revealed by the last CT scan in 
1988.

A November 1997 RO rating decision continued the 20 percent 
rating for the veteran's chronic low back strain.
 

B.  Legal Analysis

The veteran's claim for an increased evaluation of chronic 
low back strain is well grounded, meaning it is plausible.  
The Board finds that all relevant evidence has been obtained 
with regard to the claim and that no further assistance to 
the veteran is required to comply with VA's duty to assist 
him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  Furthermore, the United States Court of Appeals 
for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on x-ray evidence may not 
be combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Code 5003.

A review of the record shows that service connection has been 
granted for chronic low back strain, and that an evaluation 
was assigned under diagnostic code 5295.  Where there are no 
findings of neurological damage or intervertebral disc 
syndrome, a rating for the veteran's chronic low back strain 
may be assigned either under diagnostic code 5292 or 5295.  
Although, no more than one rating may be assigned without 
violating the rule against the pyramiding of disabilities.  
38 C.F.R. § 4.14.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion of the lumbar segment of the spine warrants a 20 
percent evaluation.  A 40 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A noncompensable rating is warranted for lumbosacral strain 
where there are only slight subjective symptoms.  A 10 
percent evaluation requires characteristic pain on motion.  A 
20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion. 38 C.F.R. § 
4.71a, Code 5295.

The medical evidence shows that the veteran's chronic low 
back strain is manifested primarily by pain, some limitation 
of motion, and occasional episodes of incapacitating pain 
during acute flare-ups.  Upon examination of the veteran's 
lumbosacral spine and review of the 1988 CT scan, the VA 
examiner noted that the veteran's lumbosacral spine did not 
show deterioration; nor were there findings of nerve 
involvement.  The veteran also stated that he has had only a 
couple episodes of incapacitating pain during the past 
several years.  In light of this evidence, the Board finds 
that a 20 percent rating for chronic low back strain under 
diagnostic code 5295 best represents his disability picture.  
The evidence does not indicate the presence of significant 
neurological deficits, muscle spasms, severe limitation of 
motion or other manifestations associated with chronic low 
back strain and degenerative joint disease to support the 
assignment of a rating in excess of 20 percent under the 
above-noted diagnostic codes.

In DeLuca, 8 Vet. App. 202, the Court held that in evaluating 
a service-connected disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  Here, 
the evidence does show some limitation of the range of motion 
and functional loss due to pain, particularly during 
infrequent, acute flare-ups, which limit the veteran's 
activity.  It appears that degenerative joint disease of the 
lumbosacral spine is the most prominent feature of the 
veteran's disability, which causes the veteran pain; the 
disability is best evaluated as 20 percent disabling under 
Diagnostic Code 5295, as noted above.  38 C.F.R. § 4.7.

The preponderance of the evidence is against any increase 
based on current symptoms and the provisions of DeLuca, and 
the claim is denied.  Since the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for chronic low back strain is denied.


REMAND

The veteran contends that he has constant drainage from his 
sinuses, headaches, and difficulty breathing, and that he is 
entitled to a compensable evaluation for his rhinitis 
condition with sinusitis.  The veteran's claim for a 
compensable evaluation is plausible, meaning it is well 
grounded.  Having found that the veteran's claim is well 
grounded does not end the Board's inquiry; rather, in this 
case, it places upon VA the duty to assist the veteran in the 
development of his claim. 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990).

Records in the claims folder show a past medical history of 
sinus and upper respiratory tract infections, and that the 
veteran is receiving Social Security benefits due to the 
claimed disability.  Reports of medical evaluations of the 
veteran that were used by SSA to award disability benefits 
have not been obtained, and they should be.  The United States 
Court of Appeals for Veterans Claims has held that when VA is 
put on notice of the existence of relevant SSA records, VA 
must seek to obtain those records before proceeding with the 
appeal.  Lind v. Principi, 3 Vet. App. 493, 494 (1992).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation and 
treatment for rhinitis with sinusitis 
since 1997. Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.

2.  The RO should obtain copies from the 
Social Security Administration of the 
medical records used as a basis to award 
disability benefits to the veteran.

3.  After the above development, the RO 
should then review the veteran's claim 
for a compensable evaluation for rhinitis 
with sinusitis.  If action remains 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to him and his representative, 
and they should be afforded an 
opportunity to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. E. DAY
	Member, Board of Veterans' Appeals


 

